Case 16-01489-TLM         Doc 18     Filed 12/22/16 Entered 12/22/16 13:42:23                Desc Main
                                     Document     Page 1 of 3


Noah G. Hillen, ISB No. 7690
CHAPTER 7 BANKRUPTCY TRUSTEE
P.O. Box 6538
Boise, ID 83707
Telephone (208) 297-5774
Facsimile
ngh@hillenlaw.com

                           UNITED STATES BANKRUPTCY COURT

                                       DISTRICT OF IDAHO

In Re:
                                                        Case No. 16-01489-TLM
MIKKELSEN, ERIC ALAN and                                Chapter 7
MIKKELSEN, AMANDA LYNN
                                                        TRUSTEE’S FIRST OBJECTION TO
                        Debtors.                        EXEMPTION


NOTICE OF OBJECTION TO EXEMPTION AND OPPORTUNITY TO OBJECT AND
FOR A HEARING

No Objection. The Court may consider this request for an order without further notice or hearing
unless a party in interest files an objection within 14 days of the date of service of this notice.

If an objection is not filed within the time permitted, the Court may consider that there is no
opposition to the granting of the requested relief and may grant the relief without further notice or
hearing.

Objection. Any objection shall set out the legal and/or factual basis for the objection. A copy of the
objection shall be served on the movant.

Hearing on Objection. The objecting party shall also contact the court’s calendar clerk to schedule
a hearing on the objection and file a separate notice of hearing.

TO THE ABOVE NAMED COURT, THE DEBTORS AND DEBTORS’ ATTORNEY:

                                               NOTICE

       YOU ARE HEREBY NOTIFIED that the Trustee of the above estate objects to the
following exemption(s) claimed by the debtor(s) in this proceeding:

                Asset                                Specific Law                      Value of
                                                                                      Exemption
 222 Norheim Lane, McCall, ID           Idaho Code §§ 55-1001, 55-1002,            $100,000.00
 83638                                  55-1003

TRUSTEE’S FIRST OBJECTION TO EXEMPTION - 1
Case 16-01489-TLM        Doc 18    Filed 12/22/16 Entered 12/22/16 13:42:23             Desc Main
                                   Document     Page 2 of 3




        YOU ARE FURTHER NOTIFIED that the Trustee will ask the Court to grant an Order
sustaining the objection(s) without further hearing unless a written reply to the Trustee’s
objection is filed in duplicate within fourteen (14) days from the date this objection is mailed.
File the original (1) with the U.S. Bankruptcy Court, 550 W. Fort St., MSC 042, Boise, ID
83724; and (2) a copy with the Trustee. A written response to the Trustee’s objection must be
set for hearing and notice thereof mailed to parties in interest.

                                          OBJECTION

         Trustee objects to the Debtors’ claim of exemption in the above-listed property, as the
property may is covered, in whole or in part, by the exemption statutes listed. More specifically,
Debtors are attempting to claim the real property located at 222 Norheim Lane, McCall, Idaho
83638 (the “Real Property) as exempt using Idaho’s homestead exemption. Debtors, however,
testified at the first meeting of creditors that they reside at the real property located at 41
Mangum Circle #1, Donnelly, ID 83615 (the “Homestead Property”). Debtors are also claiming
a $100,000 exemption in the Homestead Property on their Schedule C. Pursuant to Idaho Code
§§ 55-1001, 55-1002, and 55-1003, the homestead exemption is limited to $100,000. Here, the
Debtors are attempting to exempt a total of $200,000 regarding two noncontiguous parcels of
real property. Accordingly, the exemption as to the Real Property should be disallowed. By this
exemption, Trustee is not challenging the homestead exemption as to the Homestead Property, at
which the Debtors currently reside.

Date: December 22, 2016                              /s/ Noah G. Hillen
                                                     Chapter 7 Bankruptcy Trustee




TRUSTEE’S FIRST OBJECTION TO EXEMPTION - 2
Case 16-01489-TLM          Doc 18   Filed 12/22/16 Entered 12/22/16 13:42:23             Desc Main
                                    Document     Page 3 of 3



                                 CERTIFICATE OF SERVICE
               I hereby certify that on this date as indicated below, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system, which sent a Notice of
Electronic Filing to the individuals so noted below. I further certify that, on the same date, I
have mailed by United States Postal Service the foregoing document to the following non-
EM/ECF Registered Participant(s) either listed below or on an attached list.

*Electronic Notification

Jonathon Mark Avery
boise@averylaw.net, ch@averylaw.net; twinfalls@averylaw.net; ryan@averylaw.net;
averybklaw@gmail.com;pocatello@averylaw.net;averylaw@stratusbk.com

US Trustee
ustp.region18.bs.ecf@usdoj.gov

Served by U.S. MAIL

ERIC & AMANDA MIKKELSEN
41 MANGUM CIR #1
DONNELLY, ID 83615
                                                      /s/ Noah G. Hillen
                                                      Date: December 22, 2016




TRUSTEE’S FIRST OBJECTION TO EXEMPTION - 3
